Detailed Action
1. 	This Action is in response to Applicant's amendment filed on January 27, 2022. Claims 2-31 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
3.	The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,516,731 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 2-31 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance: 
Consider claims 2, 12 and 22, the prior art of record teaches the prior art of record teaches a mobile device comprising a multimodal application for exchanging inputs with a multimodal platform over a mobile network; the multimodal platform using simultaneous input modes from difference electronic devices.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 2-31 of the claimed invention when considered as a whole. Particularly, the prior art of record failed to disclose, teach of suggest the following limitations in relation to the claim as a whole: “generating, by the first computing device, 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Cross; Charles W. JR. et al. (US 20060287845 A1) discloses synchronizing visual and speech events in a multimodal application.
	Boloker, David et al. (US 20020194388 A1) discloses systems and methods for building multi-modal browser applications.

7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 3, 2022